DETAILED ACTION
Status of Claims
1. 	This office action is in response to amendment dated 7/19/2021.
2. 	Claims 1-3, 5-7, 9, 15-17, 19, 24, 26-30, 32 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-7, 9, 15-17, 19, 26-30, 32
Claims 1-3, 5-7, 9, 15-17, 19, 26-30, 32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 2A: 
A claim is eligible at revised Step 2A unless it recites a judicial exception and the exception is not integrated into a practical application of the application.

Groupings of Abstract Ideas:
I.	MATHEMATICAL CONCEPTS
A.	Mathematical Relationships
B.	Mathematical Formulas or Equations
C.	Mathematical Calculations
II.	CERTAIN METHODS OF ORGANIZING HUMAN ACTIVITY
A.	Fundamental Economic Practices or Principles (including hedging, insurance, mitigating risk)
B.	Commercial or Legal Interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
C.	Managing Personal Behavior or Relationships or Interactions between People (including social activities, teaching, and following rules or instructions)
III.	MENTAL PROCESSES.
Concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
See MPEP 2106.04 (a) (2) Abstract Idea Groupings [R-10.2019]
The independent claims recite the steps of – receiving a loan request; generating a smart contract containing borrowing terms; receive a cosigner agreement indication; 
The dependent claims merely limit the abstract idea to – credit terms, provide information, smart contract portfolio, grouping smart contracts based on homogeneous risk, generate default probability score, transferring funds to borrower and committing smart contract into a distributed ledger – that are also abstract.
Hence under Prong One of Step 2A, the claims recite a judicial exception such as Certain Methods of Organizing Human Activity
Prong Two of Step 2B evaluates whether the claim recites additional elements that integrate the judicial exception into a practical application of the exception.
Limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer or to any other technology or technical field – see MPEP 2106.05(a)
Applying the judicial exception with, or by use of, a particular machine – see MPEP 2106.05(b)
Effecting a transformation or reduction of a particular article to a different state or thing – see MPEP 2106.05(c)
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP 2106.05(e) 
Limitations that are not indicative of integration into a practical application include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception – see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
The only additional element(s) recited in the claims, beyond the abstract idea, are: wallet provider computing device, credit network computing device, lender computing device, cosigner computing device, scoring agent computing device, and distributed ledger.  
Based on Para [0028] of the Specification, all of the above elements can have similar components to the example computing device shown in Fig. 2 and can be implemented as any computing device such as any of a mobile computing device, such as a mobile phone, tablet computer, mobile media device, mobile gaming device, laptop 
Examiner thus notes that the additional elements have been recited at a high level of generality such that the claim limitations amount to no more than mere instructions to apply the exception using generic components.
The claims do not purport to improve the functioning of a computer or effect an improvement in any other technology or technical field.  Thus, they do not contain limitations that are indicative of integration into a practical application.
Instead, they do not amount to significantly more than instructions for – receiving a loan request; generating a smart contract containing borrowing terms; receive a cosigner agreement indication; communicate to an order book of a credit exchange; receive a trading order from a lender; determine whether the trading order matches credit terms; execute the loan; receive lender signature signed with private key of lender; transfer funds to borrower; receive cosignor signature signed with private key of cosignor; commit smart contract to a distributed ledger – using generic components.
The focus of the claims is not on improvement in computers, but on certain independently abstract ideas that merely use computers as tools.  Stating an abstract idea while adding the words “apply it on a processor” is not sufficient for patent eligibility.
Thus, they are not indicative of integration into a practical application.
Hence, under Prong Two of PEG 2019, the independent claims do not integrate into a practical application.
For the above reasons, claims are ineligible under Step 2A.
Step 2B:
In Step 2B, the evaluation consists of whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception.
As discussed above, the additional elements of using a generic computing device to perform the steps of – receiving a loan request; generating a smart contract containing borrowing terms; receive a cosigner agreement indication; communicate to an order book of a credit exchange; receive a trading order from a lender; determine whether the trading order matches credit terms; execute the loan; receive lender signature signed with private key of lender; transfer funds to borrower; receive cosignor signature signed with private key of cosignor; commit smart contract to a distributed ledger – amounts to no more than mere instructions to apply the exception using generic components which is insufficient to provide an inventive concept.
When considered individually or as an ordered combination, the additional elements fail to transform the abstract idea of – receiving a loan request; generating a smart contract containing borrowing terms; receive a cosigner agreement indication; communicate to an order book of a credit exchange; receive a trading order from a lender; determine whether the trading order matches credit terms; execute the loan; receive lender signature signed with private key of lender; transfer funds to borrower; receive cosignor signature signed with private key of cosignor; commit smart contract to a distributed ledger – into significantly more.
Hence, the claims are ineligible under Step 2B.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5-7, 9, 10, 15-17, 19, 22, 24, 26-30, 32, 33
Claims 1-3, 5-7, 9, 10, 15-17, 24, 26, 27, 32, 33 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nagla et al. (US 2018/0075527 A1) in view of Wright et al. (US 2019/0130399 A1).

Claim 1:
A system comprising:
at least one wallet provider computing device;

at least one credit exchange computing device communicatively coupled to the at least one credit network computing device;
wherein the at least one wallet provider computing device is configured to:
receive a credit request for a loan having credit terms from a borrower from a borrower computing device communicatively coupled to the at least one wallet provider computing device;
add information regarding the borrower and the credit terms to a smart contract;
(See Nagla: Para [0017] (“generate a smart contract with the selected loan terms”)
communicate the smart contract to the at least one credit network computing device;

wherein the at least one credit network computing device is configured to:
receive an indication that a cosigner agrees to cosign for the credit request on behalf of the borrower;
(See Wright: Para [0192] (“Borrower Requests Loan with Guarantor”)

communicate the smart contract representing the credit request to the at least one credit exchange computing device;
(See Nagla: Para [0019] (“a credit marketplace engine configured to receive a loan request for the individual and generate a listing of loan offers for the individual based on the credit history record, each loan offer indicating a creditor and loan terms”)


receive a trading order for a lender for the smart contract representing the credit request from a lender computing device;
(See Nagla: Para [0115] (“submits credit requests and credit data to credit score platform”)

determine whether the trading order for the lender matches the credit terms of the smart contract representing the credit request; and
(See Nagla: Para [0228] (“The loan marketplace engine 726 can match automatically loan requests with potential offers, based on creditor and debtor preferences and pre-defined criteria”)

when the trading order for the lender matches the credit terms of the smart contract representing the credit request, execute the loan between the borrower, the cosigner, and the lender at least in part by the at least one credit exchange device being configured to:
(See Nagla: Para [0242] (“funds of the bank client debtor 1110 are released to the bank client creditor 1102 on the loan date”)

receive a lender signature of the smart contract signed with a lender private key of the lender, where the smart contract had been previously signed with a borrower private key of the borrower; 
transfer funds for the loan from a lender account of the lender to a borrower account of the borrower; 

commit execution of the smart contract to a distributed ledger.
(See Wright: Para
[0148] (“Bob requires a loan of 10 bitcoins, but has no collateral to secure it. As he is aged 14 and therefore considered a minor, he does not have a strong Blockchain reputation. Instead Bob gets his mother, Eve, to act as a guarantor. The metadata illustrated in FIG. 10 is generated in order to describe this input. The information shown in FIG. 10, contained within the metadata, could be used to facilitate a check of Bob and Eve's reputation.”)
[0149] (“The formatting is specified in the separate list of condition codes. In the example of FIG. 10 the next 20 bytes of metadata represent the hash of the guarantor's public key.”)
[0158] (“Potential lenders are able to interrogate Andrew's key pair for previous blockchain transactions where he has borrowed money and repaid loans.”)
[0164] (“The drawdown of the advanced funds is shown in FIG. 23. The repayment of the loan by Bob is shown in FIG. 24.”)
[0186] (“To publish a loan offer, the Initiator creates a new Offer Request document …. The Initiator then creates a new Redeem Script using this metadata plus their public key”)
[0192] (“the transaction in this steps user the public key of the Facilitator rather than the key of the Initiator”)
[0194] (“the Borrower then creates a new Redeem Script using this metadata plus their public key and the public keys of the each Guarantor included”)
[0200] (“The Responder then creates a new Redeem Script using this metadata plus their public key”)
[0206] (“Lender gets the asset issuer to countersign the transaction using the Issuer’s private key”)
If the asset being transferred requires a signature from the Issuer then the Borrower forwards this this transaction to the Issuer who signs it using their private key”)
[0210] (“The Borrower countersigns the transactions and publishes it to the Blockchain”)
[0212] (“The transaction itself injects the public key of the individual Lender plus optionally the public key of the Issuer”)

Therefore, it would have been obvious to a person having ordinary skills in the art at the time of the invention to modify the above noted disclosure of Nagla as it relates to distributed ledger of credit score to include the above noted disclosure of Wright as it relates to peer to peer communication on a blockchain.  The motivation for combining the references would have been to avail of off-block invitation for borrowers to register creditors and debtors to loan marketplace.

Claims 15, 26 are similar to claim 1 and rejected on similar grounds.

Claim 2:
wherein the credit terms include at least one of: (1) a first amount for the loan, (2) a first currency type for the loan, (3) a first identification (ID) for the borrower, (4) a first credit score for the borrower, or (5) first default terms under which the cosigner takes responsibility for obligations of a lender for credit extended to the borrower.
(See Nagla: Para [0102])

Claims 16, 27 are similar to claim 2 and rejected on similar grounds.

Claim 3:
wherein the at least one credit network computing device is configured to provide information regarding the smart contract, borrower, and credit terms to at least one cosigner computing device communicatively coupled to the at least one wallet provider computing device.
(See Wright: Para [0192])

Claims 17 is similar to claim 3 and rejected on similar grounds.

Claim 9:
wherein at least one of the at least one credit network computing device and at least one scoring agent computing device is configured to:
analyze the information regarding the borrower to statistically evaluate probability of default on the loan by the borrower; and
generate a score for the borrower based on the probability of default on the loan by the borrower.
(See Nagla: Para [0203], [0204])

Claim 32 is similar to claim 9 and rejected on similar grounds.

Claims 5-7, 19, 28, 29, 30
s 5-7, 19, 28, 29, 30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nagla et al. (US 2018/0075527 A1) in view of Wright et al. (US 2019/0130399 A1) further in view of Moore et. al. (US 8,700,522 B2).

Claim 5:
Nagla + Wright does not specifically disclose; but Moore discloses:
wherein at least one of the at least one credit network computing device and the at least one cosigner computing device is configured to group a plurality of smart contracts, including the smart contract, into a portfolio of smart contracts; and
wherein the cosigner agrees to cosign for the portfolio of smart contracts.
(See Moore: Col. 1 lines 60-65 (“Loan Portfolio Management system”))

Therefore, it would have been obvious to a person having ordinary skills in the art at the time of the invention to modify the combination of Nagla + Wright to include the above noted disclosure of Moore as it relates to loan portfolio management tool.  The motivation for combining the references would have been to modify smart contracts for delinquent loans.

Claims 19, 28 are similar to claim 5 and rejected on similar grounds.

Claim 6:
wherein the at least one of the at least one credit network computing device and the at least one cosigner computing device is configured to select the plurality of smart 
(See Moore: Col. 5 lines 1-5 (“group of loan portfolios”))

Claim 29 is similar to claim 6 and rejected on similar grounds.

Claim 7:
wherein the at least one of the at least one credit network computing device and the at least one cosigner computing device is configured to select the plurality of smart contracts for grouping into the portfolio of smart contracts based on homogenous risk.
See Moore: Col. 9 lines 15-40 (“risk rankings 406 for each loan that identifies the relative ranking of a probability of default and/or foreclosure on each loan”)

Claim 30 is similar to claim 7 and rejected on similar grounds.


Response to Arguments
Applicant's arguments filed 7/19/2021 have been fully considered but they are not persuasive. 
101
Applicant argues that the claims reflect asserted improvement and provide significantly more than judicial exception.
Examiner respectfully disagrees.

Rather than being directed to any specific asserted improvement in computer capabilities, the claimed invention actually supports the opposite view – that the claimed subject matter is directed to a scheme for processing lending requests using distributed ledger.  As the Alice Court held, limiting an abstract idea to specific technological environment is not sufficient as an additional feature to provide practical assurance that the process is more than a drafting effort designed to monopolize the abstract idea itself.  Mere computerization of formerly human functions does not give rise to patent eligible invention.  Courts have consistently held that the mere automation of manual processes using generic computers does not constitute a patentable improvement in computer technology (Credit Acceptance Corp. v. Westlake Services).
The claims do not recite (i) an improvement to the functionality of a computer or other technology or technical field (see MPEP § 2106.05(a)); (ii) a “particular machine” to apply or use the judicial exception (see MPEP § 2106.05(b)); (iii) a particular transformation of an article to a different thing or state (see MPEP § 2106.05(c)); or (iv) any other meaningful limitation (see MPEP § 2106.05(e)).  Hence, Examiner notes that 
Here, the claims are directed to Certain Methods of Organizing Human Activity that may benefit the lender in determining whether a loan trading order matches credit terms, and whether smart contract contains signature with private key of borrower and cosignor – in order to ensure that the lender’s funds are secure and chances of fraud are minimized but has no effect on improving computers or technology.
See Trading Techs. Int’l, Inc. v. IBG LLC (Fed. Cir. Apr 30, 2019) (“The claims are focused on providing information to traders in a way that helps them process information more quickly, ’556 patent at 2:26–39, not on improving computers or technology.”).
As noted above, the only additional element(s) recited in the claims, beyond the abstract idea, are: wallet provider computing device, credit network computing device, lender computing device, cosigner computing device, scoring agent computing device, and distributed ledger.  
When considered individually or as an ordered combination, the additional elements fail to transform the abstract idea of – receiving a loan request; generating a smart contract containing borrowing terms; receive a cosigner agreement indication; communicate to an order book of a credit exchange; receive a trading order from a lender; determine whether the trading order matches credit terms; execute the loan; receive lender signature signed with private key of lender; transfer funds to borrower; receive cosignor signature signed with private key of cosignor; commit smart contract to a distributed ledger – into significantly more.

103
Applicant argues that no combination of Nagla and/or Wright teaches or suggests the features of:
receiving a lender signature of the smart contract signed with a lender private key of the lender, where the smart contract had been previously signed with a borrower private key of the borrower; 
transferring funds for the loan from a lender account of the lender to a borrower account of the borrower; 
receiving a cosigner signature of the smart contract signed with a cosigner private key of the cosigner; and 
commiting execution of the smart contract to a distributed ledger.

Examiner respectfully disagrees.

Nagle discloses: 
Para
[0078] (“The ledgers, ledger entries, and/or information stored on the ledger entries may be used for digital identify records and credit score calculations.  Digital identify records may include information regarding transactions involving borrowers, education and employment history, spending patterns, social network peers, household data, automated “smart contracts”; documents relating to creditworthiness of borrowers, and so on.  Further, the ledger and ledger entries may utilize encryption technology to facilitate and/or validate digital signatures, for example, facilitating multi-signature documentation, ensuring the integrity of digital identify records, and so on.”)
Credit data may be verified, for example, by configuring the system such that the first user signs the transferred data with a private encryption key.”)
[0168] (“The credit information may also be encrypted in some cases, and either the transaction information or the block itself may be digitally signed by the transferring user's private key.”)
Hence, Nagle teaches that the first user (e.g. lender) may sign a smart contract with private encryption key.

Wright discloses:
Para
[0148] (“Bob requires a loan of 10 bitcoins, but has no collateral to secure it. As he is aged 14 and therefore considered a minor, he does not have a strong Blockchain reputation. Instead Bob gets his mother, Eve, to act as a guarantor. The metadata illustrated in FIG. 10 is generated in order to describe this input. The information shown in FIG. 10, contained within the metadata, could be used to facilitate a check of Bob and Eve's reputation.”)
[0149] (“The formatting is specified in the separate list of condition codes. In the example of FIG. 10 the next 20 bytes of metadata represent the hash of the guarantor's public key.”)
[0158] (“Potential lenders are able to interrogate Andrew's key pair for previous blockchain transactions where he has borrowed money and repaid loans.”)
[0164] (“The drawdown of the advanced funds is shown in FIG. 23. The repayment of the loan by Bob is shown in FIG. 24.”)
[0186] (“To publish a loan offer, the Initiator creates a new Offer Request document …. The Initiator then creates a new Redeem Script using this metadata plus their public key”)
[0192] (“the transaction in this steps user the public key of the Facilitator rather than the key of the Initiator”)
the Borrower then creates a new Redeem Script using this metadata plus their public key and the public keys of the each Guarantor included”)
[0200] (“The Responder then creates a new Redeem Script using this metadata plus their public key”)
[0206] (“Lender gets the asset issuer to countersign the transaction using the Issuer’s private key”)
[0208] (“If the asset being transferred requires a signature from the Issuer then the Borrower forwards this this transaction to the Issuer who signs it using their private key”)
[0210] (“The Borrower countersigns the transactions and publishes it to the Blockchain”)
[0212] (“The transaction itself injects the public key of the individual Lender plus optionally the public key of the Issuer”)
Hence, based on the above disclosure, Wright teaches smart contract signed by Borrower, Guarantor and Facilitator; drawing down of funds; and publishing the contract to the blockchain.  Hence, it teaches the above limitations.
For the above reasons, Applicant’s arguments are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUNAVA CHAKRAVARTI whose telephone number is (571)270-1646.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571)270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ARUNAVA CHAKRAVARTI/Primary Examiner, Art Unit 3693